Affirmed and Memorandum Opinion filed February 12, 2019.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-17-00216-CV

        IN THE MATTER OF THE MARRIAGE OF D.E.L. AND J.J.P.

                     On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-32671

                    MEMORANDUM OPINION
      This is an appeal from a final decree of divorce dissolving the parties’ marriage
and adjudicating certain issues pertaining to the parties’ children. As appellant,
Husband asserts the judgment is error for four reasons: (1) the associate judge lacked
authority to rule on certain motions; (2) the trial court erred in granting Wife’s motion
to reconsider, which she filed after the court pronounced judgment orally; (3) the trial
court did not afford Husband an opportunity to object to Wife’s request to change the
children’s last name; and (4) the trial court erred in restricting communication between
the children and Husband, who is incarcerated, to mail correspondence. We affirm the
trial court’s judgment.
                                           Background

       Appellant J.J.P. (Husband) and appellee D.E.L. (Wife) were married in 2005 and
have two sons, A.L., 12 years old, and U.L., 10 years old.1 Husband is currently
incarcerated, serving a life sentence without parole. When he committed the offense,
the children were three and one years old, respectively.

       Wife filed a petition for divorce on grounds of insupportability, which was
consolidated with a suit affecting the parent-child relationship (SAPCR). Wife asked
to be appointed sole managing conservator, to change the children’s last name from
Husband’s surname to Wife’s maiden name, and to prohibit Husband from having any
contact with the children.

       Wife testified that none of Husband’s family offered assistance after his
imprisonment. Husband’s sister occasionally spoke with Wife, but was not a consistent
part of the children’s lives. Wife believed that allowing Husband any contact with the
children “would threaten [their] emotional welfare.” When asked to explain, Wife said:
“They don’t know [Husband]. . . . They were 1 and 3 when this happened.” Wife
testified that she is afraid of Husband, and that Husband is a former gang member.

       Wife believes it “would be a source of anxiety, embarrassment, inconvenience
or disruption” to the children if they kept Husband’s last name. Based on conversations
with the children, Wife said that the children “do not identify themselves with that last
name because they don’t know of that person, and they live with their mother and they
are completely fine with changing their name.”



       1
         The trial court ordered the record sealed. We refer to the parties by generic descriptors and
the parties’ children by their initials. We also describe the factual background as generically as
possible, while fulfilling our responsibility to hand down a public opinion that “explain[s] our
decision based on the record.” Ex parte N.B.J., 552 S.W.3d 376, 378 n.1 (Tex. App.—Houston [14th
Dist.] 2018, no pet.).

                                                  2
      At the conclusion of the trial, the judge rendered judgment orally, granted Wife’s
petition for divorce, named Wife sole managing conservator, named Husband
possessory conservator, ordered that Wife maintain a post office box for
communication from Husband, granted Husband’s sister visitation with the children on
the first Sunday of alternate months, and ordered the children’s last name changed to
Wife’s maiden name. The judge did not order any child support.

      Wife moved for reconsideration with respect to visitation rights by Husband’s
sister. Wife argued that the trial court had no authority to grant Husband’s sister
visitation rights when the sister was not a party to the suit. The trial court held a hearing
on Wife’s motion on January 27, 2017. At Husband’s request, the trial court continued
the hearing until February 15, 2017. Following the hearing, the trial court granted
Wife’s motion to reconsider. The trial court then signed a final decree of divorce,
which was identical to the oral rendition, except that the final decree did not award any
visitation to Husband’s sister.

      No party requested additional findings of fact and conclusions of law. Husband
appeals.

                                  Standards of Review

      Common standards of review apply to several of Husband’s issues, so we discuss
them at the outset.

      Husband challenges certain decisions the trial court made in its discretion. When
we review rulings for an abuse of discretion, we determine whether the trial court acted
arbitrarily or unreasonably or if it clearly failed to correctly analyze the law or apply
the law to the facts presented. See In re P.A.C., 498 S.W.3d 210, 217 (Tex. App.—
Houston [14th Dist.] 2016, pet. denied).



                                             3
      Husband also at times challenges the sufficiency of the evidence. “Insufficient
evidence” is not an independent issue when the standard of review is abuse of
discretion; sufficiency of the evidence is merely a factor to consider. See In re H.S.B.,
401 S.W.3d 77, 81-82 (Tex. App.—Houston [14th Dist.] 2011, no pet.); In re R.T.K.,
324 S.W.3d 896, 899 (Tex. App.—Houston [14th Dist.] 2010, pet. denied).                 In
determining whether the trial court abused its discretion because the evidence was
legally or factually insufficient, we consider whether the record contains some
evidence of “a substantial and probative character” to support the trial court’s decision.
H.S.B., 401 S.W.3d at 82.

      Accordingly, the abuse of discretion standard under these circumstances
involves a two-pronged analysis: (1) whether the trial court had sufficient information
upon which to exercise its discretion; and (2) whether the trial court erred in applying
its discretion under the appropriate legal authorities. Id.; In re Marriage of McNelly,
No. 14-13-00281-CV, 2014 WL 2039855, at *11 (Tex. App.—Houston [14th Dist.]
May 15, 2014, pet. denied) (mem. op.).

      Further, because the record does not reflect that findings of fact were requested
or signed, we infer that the trial court found all facts necessary to support its judgment.
See P.A.C., 498 S.W.3d at 217. Under these circumstances, we review the record to
determine whether some evidence supports the judgment and the implied findings,
considering only the evidence most favorable to the judgment and upholding the
judgment on any legal theory supported by the evidence. Id.

                                        Analysis

A.    Wife’s Motion to Reconsider

      In his first two issues, Husband challenges the relief granted in the trial court’s
order on Wife’s motion to reconsider and final decree, which omitted visitation rights


                                            4
for Husband’s sister. In his first issue, Husband argues that the associate judge who
ruled on Wife’s motion to reconsider lacked authority to do so, and the resulting order
granting reconsideration is thus void.

       At the time of these proceedings, Judge James Lombardino was the judge of the
308th Judicial District Court of Harris County, Texas. Judge Lombardino presided
over the trial, as well as the first part of the hearing on Wife’s motion to reconsider.
Judge David Sydow, an associate judge, held the resumed hearing and signed the order
granting Wife’s motion to reconsider. Judge Lombardino then signed the final decree
of divorce, which incorporated the relief granted in the order on Wife’s motion to
reconsider. On appeal, Husband argues that because there is no written order assigning
the case to an associate judge, Judge Sydow was not authorized to rule on the motion
to reconsider.2

       We need not decide whether Judge Sydow held statutory authority to rule on
Wife’s motion to reconsider, because Judge Lombardino had authority to modify the
judgment at any point during the court’s plenary power. See Matter of Marriage of
Williams, No. 14-15-00090-CV, 2016 WL 2997094, at *1 (Tex. App.—Houston [14th
Dist.] May 24, 2016, no pet.) (mem. op.) (appellate courts interpret variances between
a judge’s oral rendition and the final decree to effectively be modifications). Assuming
for the sake of argument that Judge Sydow lacked authority to rule on Wife’s motion
for reconsideration, Judge Lombardino granted the same relief in the final judgment
and Husband has not challenged his authority to do so or the validity of the final




       2
         See Tex. Fam. Code § 201.005(a) (a judge of a court may refer to an associate judge a suit
involving the marriage relationship or protection of the family over which the court has jurisdiction,
including any matter ancillary to the suit); § 201.006(a) (judge of the referring court shall render an
individual order of referral or a general order of referral specifying the class and types of cases to be
heard by the associate judge).

                                                   5
judgment. Thus, the ruling granting Wife’s motion for reconsideration does not fail
for voidness.

       We therefore turn to Husband’s second issue, in which he contends that omitting
visitation rights for Husband’s sister in the final decree was an abuse of discretion.3
Wife sought reconsideration of the visitation issue on the ground that Husband’s sister
was not a party to the proceedings. It is undisputed that Husband’s sister was not a
named party and did not intervene in the consolidated divorce/SAPCR proceeding.4 In
the absence of a non-parent’s intervention, the trial court has no authority to award any
non-party visitation. See In re H.R.L., 458 S.W.3d 23, 31 (Tex. App.—El Paso 2014,
orig. proceeding) (trial court had no jurisdiction to award grandmother relief without
first determining she had standing and granting her leave to intervene); see also Tex.
Fam. Code § 102.004(b) (“the court may grant a grandparent or other person . . . leave
to intervene in a pending [SAPCR] suit . . . ”); In re Marriage of Campbell, No. 06-08-
00088-CV, 2009 WL 483602, at *5 (Tex. App.—Texarkana Feb. 27, 2009, no pet.)
(mem. op.) (granting visitation to non-party in divorce was abuse of discretion in the
absence of evidence showing intervention of non-party and in the absence of evidence
that the children’s denial of access to non-party would significantly impair their
emotional well-being). We conclude that the trial court correctly analyzed and applied
the law regarding the issue raised in Wife’s motion for reconsideration and did not
abuse its discretion in granting relief.


       3
        In his prayer, Husband asks the court “to re[c]ite the names of all parties by amending the
judgment to include the names of all parties.” We liberally construe this request, along with
Husband’s briefed arguments, as challenging the trial court’s omission of visitation rights for
Husband’s sister.
       4
          Husband notes that he signed a statutory durable power of attorney in favor of his sister. See
Tex. Est. Code §§ 751.001 et seq. This fact does not alter our analysis of the pertinent issue;
Husband’s sister made no attempt to intervene in her individual capacity to claim any right of
visitation.

                                                   6
       Husband also argues that the trial court erred in granting Wife’s motion to
reconsider without affording Husband a meaningful opportunity to be heard. Husband
complains that he lacked a sufficient amount of time to respond to Wife’s motion before
the hearing, resulting in surprise, prejudice, and a violation of his constitutional right
to due process.5

       We disagree that Husband lacked a meaningful opportunity to respond to Wife’s
motion, that he suffered surprise and prejudice, or that his due process rights were
violated. The record indicates that Husband appeared by telephone during the hearing
on Wife’s motion to reconsider. At Husband’s request, the trial court continued the
hearing to allow Husband the opportunity file a response. Husband filed a written
response before the hearing resumed on February 15, 2017.

       Given that Husband had notice of Wife’s motion to reconsider, appeared
telephonically at the hearing, successfully requested the court continue the hearing to
allow time to file a response, filed a response, and appeared telephonically when the
hearing resumed, we conclude that he received the due process contemplated under the
United States and Texas Constitutions. See Perry v. Del Rio, 67 S.W.3d 85, 92 (Tex.
2001) (recognizing that Texas Constitution’s “due course of law provision at a
minimum requires notice and an opportunity to be heard at a meaningful time and in a
meaningful manner”); Derbigny v. Bank One, 809 S.W.2d 292, 295 (Tex. App.—




       5
         Husband also contends that the trial court could not set Wife’s motion for hearing earlier
than twenty-one days after she filed it, citing Texas Civil Practice and Remedies Code section
74.351(a) and Harris County Local Rule 3.8. Neither the statute nor the rule supports Husband’s
argument. Section 74.351 governs service of expert reports in medical malpractice cases and thus
does not apply to this divorce proceeding. See Tex. Civ. Prac. & Rem. Code § 74.351(a). Local Rule
3.8 provides that all judgments and orders must be submitted to the court for signing within ten days
from the date of rendition, unless otherwise directed by the court; the rule has no bearing on the
submission date for Wife’s motion to reconsider. See Harris Cty. Fam. Loc. R. 3.8.

                                                 7
Houston [14th Dist.] 1991, no writ) (“Fundamental to the concept of due process is the
right to be heard.”).

       For these reasons, we overrule Husband’s first and second issues.

B.     Children’s Name Change

       In his third issue, Husband challenges the trial court’s decision to change the
children’s surname to Wife’s maiden name. Husband argues that the trial court abused
its discretion by substantively granting that relief and by failing to afford Husband an
opportunity to object to Wife’s name-change request.

       We review a trial court’s decision to change the name of a minor child for an
abuse of discretion. See H.S.B., 401 S.W.3d at 81.

       1. Changing children’s surname

       Husband argues that insufficient evidence supports the trial court’s
determination that changing the children’s last name is in their best interest.6

       In Texas, the primary concern in determining whether to change a child’s name
is the child’s best interest—not the interests of the parents. See Tex. Fam. Code §
45.004(a)(1); H.S.B., 401 S.W.3d at 83. Texas courts, including this court, have

       6
         Husband also argues that Wife’s petition to change the children’s surname did not comport
with statutory requirements. See Tex. Fam. Code § 45.002 (requirements of petition to change the
name of a child). In her live pleading, Wife requested that her children’s last name be changed, but,
contrary to statutory requirements, she did not include written consents from the children, who were
both over ten years old. Id. § 45.002(b) (“If the child is 10 years of age or older, the child’s written
consent to the change of name must be attached to the petition.”). The record before us, however,
does not show that Husband specially excepted to the sufficiency of the petition or called the missing
written consent to the trial court’s attention. Consequently, Husband has waived any error presented
by the lack of a written consent. See In re C.C.N.S., 955 S.W.2d 448, 449 (Tex. App.—Fort Worth
1997, no pet.) (mother waived complaint that father’s pleadings did not meet statutory requirements
for requesting a name change by failing to object in the trial court); see also In re Adams, No. 01-00-
00496-CV, 2001 WL 1168278, at *1-2 (Tex. App.—Houston [1st Dist.] Oct. 4, 2001, no pet.) (not
designated for publication) (same).


                                                   8
applied at least six non-exclusive factors to determine whether a name change is in a
child’s best interest. H.S.B., 401 S.W.3d at 84. Courts are not required to attribute the
same weight to each factor in a given case. See id. Each factor’s significance depends
on the facts of a case, so one or more factors may be irrelevant to a dispute. See id.
We consider the following factors:

      (1) whether the name change would reduce anxiety, embarrassment,
      inconvenience, confusion, or disruption for the child, which may include
      parental misconduct and the degree of community respect (or disrespect)
      associated with the name;
      (2) whether the name change would help the child identify with a family
      unit;
      (3) whether the parent whose surname the child will bear assures that the
      parent will not change his or her surname in the future;
      (4) the length of time the child has used a name and the level of identity
      the child has with the name;
      (5) the child’s preference; and
      (6) the parent’s true motivations for requesting the name change.

See id.

      Wife expressed her concern that Husband’s last name has “negative
associations” considering his incarceration for a gang-related murder. When asked if
she is “concerned that classmates may eventually Google the boys’ names and
[Husband’s] name will come up,” Wife said yes, that she is worried that Husband’s
name would make her children “an easy target to be bullied.” Additionally, Wife is
concerned that the name would come up on potential employers’ background checks.
Wife mails family Christmas cards, which state only Wife’s maiden name. Wife also
testified that she would not change the children’s last name again, such as if she were
to remarry. Finally, Wife testified that the children “are completely fine with changing
their name,” because they do not know Husband and do not identify with Husband’s


                                           9
surname. Thus, substantial and probative evidence supports at least five of the six
factors in favor of the name change. See id. Husband asserts in his brief that Wife
wants to change the children’s name out of vindictiveness, but no evidence supports
this allegation. The trial judge listened to the testimony first-hand, and credibility
decisions of this sort are committed to the judge’s substantial discretion. See Matter of
Marriage of Harrison, 557 S.W.3d 99, 121 (Tex. App.—Houston [14th Dist.] 2018,
pet. filed); In re A.L.E., 279 S.W.3d 424, 427 (Tex. App.—Houston [14th Dist.] 2009,
no pet.)

      After weighing the factors and construing the evidence in the light most
favorable to the judgment, we conclude that Wife presented sufficient evidence to
support the trial court’s implied finding that the name change is in the children’s best
interest. See In re J.N.L., 528 S.W.3d 237, 244-45 (Tex. App.—Houston [14th Dist.]
2017, no pet.).

      2. Opportunity to object

      Husband also argues that his due process rights were violated because the court
did not allow him to testify regarding the proposed name change or afford him a chance
to object to Wife’s request.

      As detailed above, Wife testified about her desire to change the children’s last
name, and her reasons for doing so. Husband did not object during the hearing. When
he cross-examined Wife, Husband did not ask her any questions regarding the
requested name change. Wife called Husband as a witness, but did not ask him any
questions regarding the children’s surname. After his direct examination, the trial
judge asked, “[Husband], do you have anything else that you want to say?” Husband
then testified at length about his love for his children and his desire to connect with his
children “through letters, through visitation.” The trial judge again asked, “Anything
else?” Husband responded that he was financially responsible when he, Wife, and the
                                            10
children were living together. The judge then stated, “All right. Anything else before
I -- I’m going to render.” Husband did not say anything further or object. Then the
judge announced its ruling, including the “[n]ame change granted for the children.”
The judge asked Husband, “do you have any questions about the rendition,” and
Husband responded that he “couldn’t hear.” The judge then repeated the entire
rendition, including the name change. Husband did not object to the form of the
judgment as rendered orally. Following oral rendition but before the court signed the
final decree, Husband filed a written objection to Wife’s name change request. The
court signed the final decree three days later.

      The record indicates that Husband participated meaningfully at trial. He cross-
examined Wife and testified on his own behalf. The judge accommodated Husband’s
participation by phone, including repeating statements or questions when Husband
indicated that he could not hear the proceedings. There is no indication that Husband’s
testimony was hindered or limited. Neither at the conclusion of the evidence nor after
the court’s rendition did Husband object to Wife’s request to change the children’s last
name. After the court announced that it granted the name change, Husband filed a
written objection to the name change, which stated his position on the name change
issue. By later signing a final judgment granting the name change, the trial court
impliedly overruled Husband’s objection.

      We conclude that Husband received an opportunity to be heard “at a meaningful
time and in a meaningful way.” Perry, 67 S.W.3d at 92. No due process violation
appears on this record regarding the children’s name change.

                                     *      *     *

      Sufficient evidence supports the trial court’s finding that the name change is in
the children’s best interest. Further, this record does not support Husband’s contention
that he was not afforded a fair opportunity to object to the children’s name change. For
                                            11
these reasons, we hold that the trial court did not abuse its discretion in ordering that
the children’s surname be changed to Wife’s maiden name.

        We overrule Husband’s third issue.

C.      Limited Communication

        In his fourth issue, Husband argues that the trial court erred in ordering that the
children and Husband may communicate only by mail correspondence.

     1. Applicable law and standard of review

        The terms of an order imposing restrictions or limitations on a parent’s right to
access to a child may not exceed those required to protect the child’s best interests. See
Tex. Fam. Code § 153.193. Complete denial of access should rarely be ordered. See
Tran v. Nguyen, 480 S.W.3d 119, 125 (Tex. App.—Houston [14th Dist.] 2015, no pet.);
In re Walters, 39 S.W.3d 280, 286-87 (Tex. App.—Texarkana 2001, no pet.). A parent
appointed possessory conservator normally should have periodic visitation privileges
with his or her child and should not be denied such privileges altogether except in
extreme circumstances. Tran, 480 S.W.3d at 126.

        We review a trial court’s determination of conservatorship and access issues
under an abuse of discretion standard. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007);
Cain v. Cain, No. 14-07-00115-CV, 2007 WL 4200638, at *3 (Tex. App.—Houston
[14th Dist.] Nov. 29, 2007, no pet.) (mem. op.).

     2. Application

        By appointing Husband possessory conservator, the trial court necessarily found
that his appointment was not a danger to the children’s physical or emotional welfare.
However, by severely restricting Husband’s access to and contact with the children,
the trial court must have also determined that the children’s interests are best served if
Husband’s communication with them is limited to mail correspondence. Husband
                                             12
argues that the trial court’s decision is against the weight of evidence presented, which
is a challenge to the sufficiency of the evidence. We therefore decide whether
sufficient evidence of a substantial and probative character supports the trial court’s
decision. See H.S.B., 401 S.W.3d at 81-82.

      The children were one and three years old when Husband committed the offense
for which he is now incarcerated. The children have never visited Husband at the
prison. The children told Wife that they do not know Husband. Wife testified that she
was worried that allowing the children to speak to Husband on the phone or visit him
in prison would threaten the children’s emotional welfare. Wife has “honestly . . . not
found a way to tell them” that Husband is in prison, the crime of which he was
convicted, or the sentence he is serving. Wife is afraid of Husband and wants to shield
her children from him, in part because she says he once belonged to a gang and because
he was convicted of a gang-related murder.7

      On these facts, we cannot say that the trial court abused its discretion in limiting
contact between the children and Husband to mail correspondence only.                 See
Malekzadeh v. Malekzadeh, Nos. 14-05-00113-CV & 14-06-00341-CV, 2007 WL
1892233, at *4 (Tex. App.—Houston [14th Dist.] July 3, 2007, pet. denied) (mem. op.)
(evidence supported trial court’s implied finding that allowing incarcerated father to
have access to children beyond mail correspondence would not be in children’s best
interest); In the Interest of C.U., No. 13-03-566-CV, 2004 WL 1921227, at *4 (Tex.
App.—Corpus Christi Aug. 30, 2004, no pet.) (mem. op.) (trial court took into account
the needs and best interest of child, the circumstances of the conservators, and other
relevant factors when limiting parents’ conservatorship on the basis that parent had
been incarcerated for essentially child’s entire life and a relationship had not developed


      7
          Husband asserts that he was convicted wrongly.

                                                13
between parent and child); accord also Lair v. Lair, No. 02-12-00249-CV, 2014 WL
2922245, at *6 (Tex. App.—Fort Worth June 26, 2014, no pet.) (mem. op.) (no abuse
of discretion in limiting incarcerated father’s access to children to once-weekly, fifteen-
minute telephone call).

      We overrule Husband’s fourth issue.


                                       Conclusion

      Having overruled all of Husband’s issues on appeal, we affirm the trial court’s
judgment.




                                        /s/        Kevin Jewell
                                                   Justice



Panel consists of Justices Jewell, Zimmerer, and Spain.




                                              14